


Exhibit 10.1
 


Amendment
Dated as of September 9, 2011
to
Receivables Sale Agreement
Dated as of July 1, 2005
 
This Amendment (the “Amendment”), dated as of September 9, 2011, is entered into
among Kansas City Power & Light Receivables Company (the “Seller”), Kansas City
Power & Light Company (the “Initial Collection Agent”), Victory Receivables
Corporation (the “Purchaser”), and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New
York Branch (formerly known as The Bank of Tokyo-Mitsubishi, Ltd., New York
Branch), as agent for the Purchaser (the “Agent”).
 
Reference is hereby made to that certain Receivables Sale Agreement, dated as of
July 1, 2005 (as amended, supplemented, assigned or otherwise modified through
the date hereof, the “Sale Agreement”), among the Seller, the Initial Collection
Agent, the Purchaser and the Agent.  Terms used herein and not otherwise defined
herein which are defined in the Sale Agreement or the other Transaction
Documents (as defined in the Sale Agreement) shall have the same meaning herein
as defined therein.
 
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
Section 1.   Upon execution by the parties hereto in the space provided for that
purpose below, the Sale Agreement shall be, and it hereby is, amended as
follows:
 
(a)The defined term “Purchase Limit” appearing in Schedule I of the Sale
Agreement is hereby amended in its entirety and as so amended shall read as
follows:
 
“Purchase Limit” means $110,000,000.
 
 (b)Clause (d) of the defined term “Termination Date” appearing in Schedule I of
the Sale Agreement is hereby amended in its entirety and as so amended shall
read as follows:
 
(d)September 9, 2014.
 
    Section 2.   The Sale Agreement, as amended and supplemented hereby or as
contemplated herein, and all rights and powers created thereby and thereunder or
under the other Transaction Documents and all other documents executed in
connection therewith, are in all respects ratified and confirmed.  From and
after the date hereof, the Sale Agreement shall be amended and supplemented as
herein provided, and, except as so amended and supplemented, the Sale Agreement,
each of the other Transaction Documents and all other documents executed in
connection therewith shall remain in full force and effect.  The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a
 

--------------------------------------------------------------------------------

 
 
waiver of any right, power or remedy of the Agent or the Purchaser under, nor
constitute a waiver of any provision of, the Sale Agreement.
 
Section 3.   This Amendment shall be effective as of the date first above
written upon satisfaction of the following conditions precedent:
 
(a)The Agent shall have received counterparts of this Amendment duly executed by
the parties hereto.
 
(b)The Agent shall have received executed counterparts to the Third Amendment to
Amended and Restated Fee Letter and the renewal fee described therein.
 
(c)The Seller shall have delivered to the Agent a certificate of its Secretary
certifying the resolutions of the Seller’s board of directors approving this
Amendment and the increase in the Purchase Limit.
 
(d)No Events of Default shall have occurred and be continuing either before or
immediately after giving effect to this Amendment.
 
(e)The representations and warranties contained in the Sale Agreement shall be
true and correct both as of the date hereof and immediately after giving effect
to this Amendment.
 
    Section 4.  This Amendment may be executed in two or more counterparts, each
of which shall constitute an original but both or all of which, when taken
together, shall constitute but one instrument.  Delivery of an executed
counterpart hereof by facsimile or other electronic means shall be deemed to be
an original.
 
    Section 5.    This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.
 
    Section 6.  This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York (including Section 5-1401-1 of
the General Obligations Law), but without regard to any other conflict of laws
provisions thereof.
 


 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
 
 

--------------------------------------------------------------------------------


 
 
In Witness Whereof, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as the Agent

 
 
By: /s/ Aditya Reddy

 
Title: Managing Director

 
 
Victory Receivables Corporation

 
 
By: /s/ David V. DeAngelis

 
Title: Vice President

 
 
Kansas City Power & Light Receivables Company

 
 
By: /s/ James P. Gilligan

 
Title: President

 
 
Kansas City Power & light Company

 
 
By: /s/ Kevin E. Bryant

 
Title: Vice President - Investor Relations and Treasurer

 



 
 
 

--------------------------------------------------------------------------------

 
